MEMORANDUM **
David A. Jamison, Sr. and Rhonda J. Jamison, husband and wife, appeal pro se the district court’s summary judgment in favor of Crawford and Company and the district court’s order denying reconsideration of its order dismissing the remaining federal defendant and remanding the remaining state law claims to state court in the Jamisons’ action under the Longshore and Harbor Worker’s Compensation Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1171 (9th Cir.2001), and we review for abuse of dis*421cretion the district court’s denial of reconsideration, Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000). We affirm.
The district court properly granted summary judgment to Crawford and Company because the Jamisons failed to raise a genuine issue of material fact under Washington state law as to whether Crawford and Company was liable for the actions of an independent contractor. See DeWater v. State, 130 Wash.2d 128, 921 P.2d 1059, 1063-64 (Wash.1996).
The district court did not abuse its discretion by denying reconsideration. See Fed.R.Civ.P. 60(b); Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255,1263 (9th Cir.1993).
We deemed abandoned those contentions the Jamisons raised before the district court but not on appeal. See Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.), cert. denied, 531 U.S. 929, 121 S.Ct. 309, 148 L.Ed.2d 247 (2000).
We grant Appellants’ motion to dismiss David A. Jamison, Jr. from this appeal.
We deny Appellees’ motion to strike Appellants’ optional reply brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.